EXAMINER’S AMENDMENT
STATEMENT OF REASONS FOR ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/402,933 (“instant application”), which has been merged with Ex Parte Reexamination Control No. 90/014,295.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,091,855, (“‘855 Patent”) issued Oct. 2, 2018. The ‘855 Patent was filed on Jan. 15, 2018 as U.S. Application No. 15/871,433 (“433 Application”), titled “MANUALLY CONTROLLABLE LED CORRELATED COLOR TEMPERATURE LIGHT FIXTURE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘855 Patent.
4.	Examiners do not find any supplemental examinations or certificates of correction for the ‘855 Patent.
5.	The ‘855 Patent issued with claims 1-35 (“Patented Claims”). The amendment filed November 9, 2021 have cancelled claims 19-25. Thus, claims 1-18 and 26-35 are pending and grouped as follows:
claims 1-18; and
claims 26-35.


Examiner’s Amendment
6.	The amendment to claim 28 presented in the November 9, 2021 claim amendments removes a semicolon that is not found in patent claim 28. Thus, patent claim 28 should remain in its original form because Applicant intends to end claim 28 with a period and not semicolon.
--Please amend claim 28 so that it is presented in original form.--

Allowable Subject Matter
7.	Claims 1-18 and 26-35 are allowed.
	
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew J. Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

 /DEANDRA M HUGHES/ Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                  

Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992     

/HETUL PATEL/
SUPERVISORY PATENT REEXAMINATION SPECIALIST, Art Unit 3992